THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE

BANK OF AMERICA, N.A.,                       ]
                                                       No. 70616-1-1
                    Appellant,               ]                                    2K         P"
                                                                                   O         c:;,

             v.                              t>        DIVISION ONE

THE CONDO GROUP LLC, a                                 UNPUBLISHED OPINION
                                                                                                    St'
Washington Limited Liability Company,
                                                                                       -«J

                    Respondent.              )         FILED:    NOV 3 - 2014


      PER CURIAM - This appeal was stayed pending the Washington State Supreme

Court's decision in BAC Home Loans Servicing. LP v. Fulbriqht. 180 Wn.2d 754, 328

P.3d 895 (2014). Following the Fulbriqht decision, the parties filed a "Stipulated Motion

on the Merits to Reverse Trial Court Judgment and Mandate to Superior Court."

Because this court does not use the motion on the merits procedure, see General Order

on the Motions on the Merits, adopted August 18, 2014, we will treat the stipulated

motion as a concession of error. We lift the stay, accept the concession, and reverse

and remand for further proceedings.

       Reversed and remanded for further proceedings.


                                         FOR THE COURT:




                                            !3gcfcefey $ ,
                                            >J^I.^P^